FILED,
                                                           COURT OF APPEALS,
                                                            STATE OF        DIV I
                                                                     WASHINGTON
                                                           2018NAR 12 AN 8:38



 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
HERITAGE BAPTIST CHURCH,a               )
Washington nonprofit organization       )       No. 75375-4-1
                                        )
                     Appellant,         )       DIVISION ONE
                                        )
              V.                        )       PUBLISHED OPINION
                                        )
CENTRAL PUGET SOUND GROWTH )
MANAGEMENT HEARINGS BOARD, )
an agency of the State of Washington; )
BRANDI BLAIR, MATTHEW BLAIR,            )
BREET BLAIR, JAMES BLAIR,               )
LOWELL ANDERSON, DOUGLAS                )
HAMAR, and CHAD MCCAMMON; and)
THE CITY OF MONROE,a political          )
subdivision of the State of Washington, )
                                        )
                     Respondents.       )       FILED: March 12, 2018


       TRICKEY, J. — Heritage Baptist Church (Heritage) sought to rezone its
property in the city of Monroe (City). The City enacted ordinances in 2013 enabling

the rezone. In 2014, the Central Puget Sound Growth Management Hearings

Board (the Board) issued an order of invalidity (2014 order) and remanded the

ordinances to the City. In 2015, Heritage and the City published a supplemental

environmental impact statement (SEIS) and the City adopted new ordinances for

the rezone. In 2016, the Board issued an order finding continuing noncompliance

(2016 order). Heritage directly appeals the Board's 2016 order. Finding no error,

we affirm.
No. 75375-4-I /2

                                      FACTS

                                   The Property

       Heritage owns approximately 43 acres of undeveloped land (the Property)

split into five parcels near the City's eastern boundary. The Property is located

within the Skykomish River drainage basin and floodplain, and is bordered by State

Route 2 to the south and a steep hillside to the north. The Property regularly

floods, and can experience up to 8 feet of flooding during a 100-year flood event.

The City's regulations and Federal Emergency Management Agency(FEMA)1999

Flood Insurance Rate Maps(FIRMs)adopted by the City state that the Property is

in a 500-year floodplain. Preliminary 2007 FIRMs place the Property within a 100-

year floodplain, although the City and FEMA have not adopted these maps.

       The Skykomish River valley is bordered by several ridges. The Property is

located primarily on the valley floor and extends up an adjacent slope between 60

and 250 feet. The northern portion of the Property and adjoining properties are

classified by the United States Department of Agriculture as severe erosion hazard

areas. A geological report noted several recent landslides and evidence of slope

failure under a home and its associated property at the top of the northwest section

of the slope.

       An oxbow slough designated as a Type 1 stream runs through the Property

and connects to the Skykomish River. The slough is designated as an urban

conservancy, and supports listed threatened and endangered species of fish.

       The Property contains category two and category three wetlands, which are

critical areas protected under the Monroe Municipal Code (MMC). The Property


                                         2
No. 75375-4-1 /3

also contains a native growth protection area (NGPA). The NGPA and the City's

critical area regulations limit the presently developable area of the Property to

approximately 11.3 acres.

       The Property is currently zoned as limited open space (LOS). LOS zoning

allows "at a minimum level of development, one dwelling unit per five acres," with

commercial or more intensive uses only allowed as conditional uses.

       In July 2010, Heritage and East Monroe Economic Development Group,

LLC submitted an application to amend the City's comprehensive plan and rezone

the Property from LOS to general commercial (GC). GC zoning would allow for

more intensive development, with the final environmental impact statement(FEIS)

proposing "a mixture of commercial development, including retail and restaurant

development."1 In 2012, the City issued a final phased environmental impact

statement(FPEIS)and adopted Ordinance 018/2012 to amend its comprehensive

plan to rezone the Property.

       Lowell Anderson, a resident of the City, challenged the FPEIS and

Ordinance 018/2012 before the Monroe Hearing Examiner. The hearing examiner

concluded that the FPEIS was inadequate as a matter of law.2 The Monroe City

Council repealed Ordinance 018/2012 and re-docketed the Property for

comprehensive plan review in 2013. Anderson's challenges to the FPEIS and

ordinance were dismissed as moot.




1 Clerk's Papers(CP) at 3687.
2 CP at 450-51 (The Board took official notice of the hearing examiner's decision in the
2012 FPEIS appeal.).
                                           3
No. 75375-4-1 /4

       Heritage hired PACE Engineering, Inc. to perform environmental impact

analyses to support the rezone. In September 2013, the City, as lead agency

under the State Environmental Policy Act(SEPA), chapter 43.21C RCW,issued a

FEIS for the rezone. The FEIS offered three alternative development plans to

Heritage's proposed reclassification: (1) an LOS alternative, including a fitness

facility, daycare, and church;(2) a GC alternative, including retail and restaurants;

and (3) a mixed use commercial, including professional offices, a medical center,

and residential development.

       Anderson again challenged the FEIS before the City's hearing examiner,

arguing that the FEIS did not adequately consider and analyze the Property's

present use or the environmental impacts of the reclassification. The hearing

examiner upheld the adequacy of the FEIS.

       In December 2013, the Monroe City Council adopted Ordinance 022/2013

to amend the comprehensive plan and Ordinance 024/2013 to reclassify the

Property from LOS to GC(together, 2013 ordinances). Brandi Blair, Matthew Blair,

Brett Blair, James Blair, Anderson, Douglas Hamar, and Chad McCammon

challenged the 2013 ordinances before the Board in several petitions for review.

The petitions were consolidated before the Board.3

       In August 2014, the Board issued its final decision and order.4 The 2014

order found that the FEIS was inadequate under SEPA because it did not properly

inform decision-makers of the impacts of the rezone. The Board concluded that


3 Blair v. City of Monroe, No. 14-3-0006c, 2014 WL 1218356(Wash. Growth Mgmt. Hr'gs
Bd. Mar. 10, 2014).
4 In September 2014, the Board issued a nunc pro tunc order correcting scrivener's errors
in the final decision and order.
                                           4
No. 75375-4-1/ 5

the continuing validity of the 2013 ordinances would interfere with the Growth

Management Act's (GMA), chapter 36.70A RCW, goal of protecting the

environment. The Board remanded the 2013 ordinances to the City and entered

a determination of invalidity.

       The City did not appeal the Board's 2014 order. Heritage intervened as a

compliance participant to assist the City with complying with the Board's 2014

order. In August 2015, the City, Heritage, and PACE issued a draft SEIS. The

draft SEIS incorporated the 2013 FEIS by reference and included appendices with

expert reports examining the conditions of the Property's wetlands and habitats,

the impacts of fill and compensatory flood storage, and the Property's topography

and landslide hazards.

       In September 2015, PACE presented the draft SEIS to the Monroe Planning

Commission. The planning commission voted six to one against recommending

that the City move forward with the reclassification.

       In October 2015, PACE and the City's SEPA official presented the draft

SEIS to the Monroe City Council. On November 2, 2015, the City released the

final SEIS. On November 24, 2015,the Monroe City Council voted four to three to

adopt Ordinances 015/2015 and 016/2015 (2015 ordinances), which allowed the

rezone.

       The Board held a compliance hearing and, in April 2016, issued an order

finding continuing noncompliance (2016 order). The Board found that the SEIS

used a true no-action development alternative. But it also found that the SEIS

failed to provide an impartial assessment or sufficient discussion of the probable


                                         5
No. 75375-4-1/6

environmental consequences of the reclassification, properly analyze the

foreseeable adverse environmental impacts on the entire Property, and provide a

reasonably thorough analysis of significant aspects of the possible environmental

consequences.      The Board concluded that the 2015 ordinances would

substantially interfere with GMA's goal of protecting the environment. The Board

remanded the 2015 ordinances to the City and entered a determination of

invalidity.

        Heritage applied for direct review of the Board's decision and sought

discretionary review by this court. The Snohomish Superior Court, having heard

no objection from the Board, certified the case for direct review by this court. On

August 8, 2016, a commissioner of this court granted discretionary review.

                                    ANALYSIS

                               Scope of 2016 Order

        Heritage argues that the Board5 improperly expanded the scope of its

review in its 2016 order to include issues that had been dismissed by the 2014

order. But Heritage cites only to the concurring opinion of the Board's 2016 order,

which criticized Heritage's failure to provide a new transportation analysis despite

the 2014 order's determination that the City's traffic conclusions were not credible.

Heritage has not demonstrated that the concurring opinion required additional

actions or reargument of the issue before the Board. We reject Heritage's




5We note that Central Puget Sound Growth Management Hearings Board, Brandi Blair,
Matthew Blair, Brett Blair, James Blair, Lowell Anderson, Douglas Hamar, Chad
McCammon, and the City of Monroe are all respondents in this appeal.
                                         6
No. 75375-4-1 /7

argument and conclude that the Board did not improperly expand the 2016 order's

scope of review.

                                  Review Framework

         Board Review of Local Planning Actions

         The Board "is charged with adjudicating GMA compliance and invalidating

noncompliant plans and development regulations." Lewis County v. W. Wash.

Growth Mgmt. Hr'gs Bd., 157 Wash. 2d 488, 497, 139 P.3d 1096(2006)(citing RCW

36.70A.280, .302). The Board hears petitions pertaining to "state agency, county,

or city planning" compliance with the GMA or an environmental impact statement's

(EIS) compliance with SEPA. RCW 36.70A.280(1)(a); see also chapter 41.21C

RCW.

         Under the GMA, comprehensive plans and development regulations are

presumed valid when adopted, and thus the Board must "grant deference to

counties and cities in how they plan for growth, consistent with the requirements

and goals of" the GMA. RCW 36.70A.320(1)-(2). But "deference to counties

remains 'bounded . . . by the goals and requirements of the GMA." Whatcom

County v. Hirst, 186 Wash. 2d 648, 667, 381 P.3d 1 (2016)(quoting King County v.

Cent. Puget Sound Growth Mgmt. Hros Bd., 142 Wash. 2d 543, 561, 14 P.3d 133

(2000)(hereinafter referred to as Soccer Fields)6). Therefore, the Board "shall

find compliance' unless it determines that a county action 'is clearly erroneous in

view of the entire record before the board and in light of the goals and




6   This is the naming convention used in Lewis County. See 157 Wash. 2d at 497.
                                           7
No. 75375-4-1 /8

requirements' of the GMA." Lewis County, 157 Wash. 2d at 497 (quoting RCW

36.70A.320(3)).

       "To find an action 'clearly erroneous,' the Board must have a 'firm and

definite conviction that a mistake has been committed." Lewis County, 157 Wash. 2d

at 497 (quoting Dep't of Ecology v. Pub. Util. Dist. No. 1 of Jefferson County, 121
Wash. 2d 179, 201, 849 P.2d 646 (1993)). "[A] board's ruling that fails to apply this

'more deferential standard of review' to a county's action is not entitled to

deference from [an appellate court]." Quadrant Corp. v. State Growth Mgmt. Fleas

Bd., 154 Wash. 2d 224, 238, 110 P.3d 1132(2005).

       If the Board finds that the state agency, county, or city is not in compliance

with the GMA, it "shall remand the matter to the affected state agency, county, or

city." RCW 36.70A.300(3)(b). "A county or city subject to a determination of

invalidity made under RCW 36.70A.300... has the burden of demonstrating that

the ordinance or resolution it has enacted in response to the determination of

invalidity will no longer substantially interfere with the fulfillment of the goals of the

[GMA]." RCW 36.70A.320(4).

       Administrative decisions state that an ordinance adopted in response to a

finding of invalidity is accorded a presumption of validity. RCW 36.70A.320(1); see

Abenroth, et al. v. Skagit County, No. 97-2-0060c, coordinated with Skagit County

Growthwatch v. Skagit County, No. 07-2-0002, 2009 WL 419365, at *3 (Wash.

Growth Mgmt. Hr'gs Bd. Jan. 21, 2009)("While the ordinance that is adopted to

cure non-compliance is entitled to a presumption of validity, nevertheless, the local

jurisdiction must still demonstrate to the Board that it has addressed the area of


                                           8
No. 75375-4-1/ 9

non-compliance identified in the [final decision and order.1"). This language is

similar to the language of cases according deference to city and county planning

actions prior to a finding of invalidity. See Quadrant Corp., 154 Wash. 2d at 238.

       Appellate Court Review of Board Decision

       On appeal from a decision of the Board, the appellate court reviews the

decision of the Board and accords deference to the Board's determination of the

GMA's requirements. Soccer Fields, 142 Wash. 2d at 553; Lewis County, 157 Wash. 2d

at 498.

       The appellate court applies the standards of the Administrative Procedure

Act (APA), chapter 34.05 RCW, directly to the record before the Board. Soccer

Fields, 142 Wash. 2d at 552-53. Under the APA,"[t]he burden of demonstrating the

invalidity of agency action is on the party asserting invalidity."              RCW

34.05.570(1)(a).

      "[D]eference to county planning actions, that are consistent with the goals

and requirements with the GMA, supersedes deference granted by the APA and

courts to administrative bodies in general." Quadrant Corp., 154 Wash. 2d at 238.

But"this deference ends when it is shown that a county's action are in fact a 'clearly

erroneous' application of the GMA." Quadrant Corp., 154 Wash. 2d at 238.

       Summary

      The City's comprehensive plans and development regulations are

presumed valid when adopted, and thus are owed deference by the Board. The

Board may only overturn the City's planning actions upon a finding of clear error

and that the planning action would substantially interfere with the goals of the


                                         9
No. 75375-4-1 / 10

GMA. Upon a finding of clear error, the Board may remand the planning action to

the City to take remedial actions to bring the planning action into compliance with

the GMA. Although these remedial actions are also presumed valid when enacted,

the City has the burden of showing that it has brought the planning action into

compliance with the GMA. The Board applies the same clear error standard in its

review of the remedial actions taken.

         This court applies the standards of the APA to the decision of the Board. If

the Board's order correctly found that the City's planning action was clear error,

this court defers to the Board's determination of the GMA's requirements. But if

this court determines that the Board erred when it found clear error or did not give

sufficient deference to the City, this court gives deference to the City's planning

action.

                                 Board Leoal Errors

         Heritage argues that the Board made several legal errors in its 2016 order

when it determined that Heritage was still noncompliant with the GMA. The Board

responds that Heritage's assignments of legal error are barred by the law of the

case and the doctrine of issue preclusion. The Board argues in the alternative that

it properly applied the law and that Heritage's arguments rely on inapplicable law.

We conclude that Heritage's assignments of legal error are not barred by issue

preclusion because Heritage was not in privity with the City at the time of the

Board's 2014 order. But we also conclude that the Board did not err in its 2016

order.




                                          10
No. 75375-4-1 / 11

      Issue Preclusion

      The Board argues that Heritage's assignments of error 3, 4, and 5 are

barred by the law of the case and the doctrine of issue preclusion because Heritage

failed to appeal the Board's 2014 order. We conclude that Heritage was not in

privity with the City at the time of the 2014 order, and thus Heritage's arguments

are not barred by issue preclusion.

      "An unchallenged conclusion of law becomes the law of the case." King

Aircraft Sales, Inc. v. Lane, 68 Wash. App. 706, 716, 846 P.2d 550 (1993). Issue

preclusion, also called collateral estoppel, bars a party from arguing an issue that

has been previously decided. Shoemaker v. City of Bremerton, 109 Wash. 2d 504,

507, 745 P.2d 858 (1987).

      The elements of issue preclusion are

      (1) identical issues; (2) a final judgment on the merits; (3) the party
      against whom the plea is asserted must have been a party to or in
      privity with a party to the prior adjudication; and (4) application of the
      doctrine must not work an injustice on the party against whom the
      doctrine is to be applied.

Malland v. State Dep't of Ret. Sys., 103 Wn.2d 484,489,694 P.2d 16 (1985).

       In general, "privity describes a 'mutual or successive relationship to the

same right or property." World Wide Video of Wash., Inc. v. City of Spokane, 125
Wash. App. 289, 306, 103 P.3d 1265 (2005)(quoting Hackler v. Hackler, 37 Wn.

App. 791, 794, 683 P.2d 241 (1984)). "Its binding effect flows from the fact that

the successor who acquires an interest in the right is affected by the adjudication

in the hands of the former owner." World Wide Video, 125 Wash. App. at 306.




                                         11
No. 75375-4-1 /12

        Privity in the context of collateral estoppel is "applied cautiously due to the

danger of depriving a nonparty of its day in court." Stevens County v. Futurewise,

146 Wash. App. 493, 508, 192 P.3d 1 (2008). Privity has been found in the context

of collateral estoppel between a seller and buyer of real property, the owner of

property and a successor in interest, and between a guardian and a ward. See

Riblet v. Ideal Cement Co., 54 Wash. 2d 779, 345 P.2d 173(1959)(seller and buyer);

In re Rvnninq's Estate, 1 Wash. App. 565, 462 P.2d 952 (1969) (property and

successor in interest); Bull v. Fenich, 34 Wash. App. 435, 661 P.2d 1012 (1983)

(guardian and ward).

        Here, the Board has not demonstrated that Heritage and the City held a

mutual or successive relationship to the same right or property. The Board argues

that Heritage was in privity with the City at the time of the 2014 order because its

position in support of the rezone was consistent with that of the City.7 But the

Board has not cited precedent holding that the owner of a subject property with a

consistent position regarding a rezone was in privity with the enacting municipality.

The Board has not otherwise demonstrated that having the same position in favor

of the rezone is sufficient to give rise to a finding of privity between Heritage and

the City. Because the Board has not demonstrated that Heritage and the City were

in privity with one another at the time of the 2014 order, we conclude that Heritage's

present claims of legal error are not barred by issue preclusion. We need not reach

the other elements of issue preclusion.




7 The Board cites to Heritage's statement in its motion to intervene that its position was
consistent with that of the City.
                                           12
No. 75375-4-1 /13

       City Environmental Regulations

       Heritage argues that the Board erred by requiring analysis of environmental

impacts to areas of the Property that are protected by the City's regulations.

Because the SEIS was required to consider environmental impacts within critical

areas contained within the Property because the entire Property was subject to the

rezone, we disagree.

       The requirements for environmental analyses vary based on whether the

planning action at issue is a project action or a nonproject action. "A project action

involves a decision on a specific project, such as a construction or management

activity located in a defined geographic area." WAC 197-11-704(2)(a). "Non-

project actions involve decisions on policies, plans, or programs," including "[t]he

adoption or amendment of comprehensive land use plans or zoning ordinances."

WAC 197-11-704(2)(b)(ii); see also WAC 197-11-774.

       A "county, city, or town reviewing a project action" may determine that the

adverse environmental impacts of the proposed action are addressed sufficiently

under SEPA by its existing development regulations, comprehensive plan, or other

applicable rules.    RCW 43.21C.240(1), (2); see also WAC 197-11-158 (rule

allowing counties or cities to rely on existing plans, laws, and regulations for project

actions).

       But a county, city, or town may not rely on its existing plans, laws, and

regulations when evaluating the adverse environmental impacts of a nonproject

action. Spokane County v. E. Wash. Growth Mgmt. Hr'gs Bd., 176 Wash. App. 555,

578 n.4, 309 P.3d 673 (2013). Rather, "an EIS is adequate [under SEPA] in a


                                          13
No. 75375-4-1 / 14

nonproject zoning action where the environmental consequences are discussed in

terms of the maximum potential development of the property under the various

zoning classifications allowed." Ullock v. City of Bremerton, 17 Wash. App. 573, 581,

565 P.2d 1179(1977).

       Here, Heritage's reliance on the City's existing laws and regulations

exception for project actions is misplaced.8 The reclassification at issue concerns

an amendment to the City's comprehensive plan and the rezoning of the entire

Property from LOS to GC. Thus, it is a nonproject action. As a nonproject action,

the SEIS had to evaluate all possible adverse environmental consequences of the

rezone and could not rely on the City's existing environmental regulations in order

to be adequate under SEPA. We conclude that the Board did not err when it

determined that the SEIS improperly relied on the City's existing environmental

regulations.

       Remote and Speculative Consequences

       Heritage argues that the Board erred by requiring Heritage to address

remote and speculative consequences of its actions in its 2016 order. Because

the 2016 order properly determined that the SEIS was insufficient due to its failure

to analyze the potential environmental impacts of rezoning the entire Property, we

disagree.

       "EIS adequacy refers to the legal sufficiency of the environmental data

contained in the impact statement." Klickitat County Citizens Against Imported


8Heritage raises several arguments challenging specific aspects ofthe Board's 2016 order
based on the City's existing environmental regulations. See Appellant's Opening Br. at
31-33(e.g., challenging the Board's required evaluation of a "'reasonable use exception").
For the reasons stated in this section, we reject these arguments.
                                           14
No. 75375-4-I /15

Waste v. Klickitat County, 122 Wash. 2d 619, 633, 860 P.2d 390 (1993), 866 P.2d
1256 (1994). To be adequate, the EIS must satisfy the "rule of reason," which

requires that the EIS provide a "reasonably thorough discussion of the significant

aspects of the probable environmental consequences" of the agency action at

issue to inform the decision-makers. Cheney v. Mountlake Terrace,87 Wn.2d 338,

344-45, 552 P.2d 184 (1976)(quoting Trout Unlimited v. Morton, 509 F.2d 1276,

1283(9th Cir. 1974)).

      Although an EIS must discuss the environmental consequences of a

nonproject zoning action in terms of the maximum potential development of the

property to be adequate under SEPA, SEPA "does not require that every remote

and speculative consequence of an action be included in the EIS." Solid Waste

Alternative Proponents v. Okanogan County,66 Wn. App. 439,442,832 P.2d 503

(1992).

       "Whether an EIS is adequate is a question of law, subject to review de

novo." Klickitat County, 122 Wash. 2d at 632. "Although review is de novo, the court

must give 'substantial weight' to the governmental agency's determination that an

EIS is adequate under SEPA." Klickitat County, 122 Wash. 2d at 633 (citing RCW

43.21C.090; Citizens for Clean Air v. City of Spokane, 114 Wash. 2d 20, 34,785 P.2d

447 (1990)). The court examines "whether the environmental effects of the

proposed action and reasonable alternatives are sufficiently disclosed, discussed

and that they are substantiated by supportive opinion and data." Leschi Imp.

Council v. Wash. State Highway Comm'n,84 Wn.2d 271, 286, 525 P.2d 774, 804
P.2d 1 (1974) (internal quotation marks omitted) (quoting The National


                                       15
No. 75375-4-1 /16

Environmental Policy Act: What Standard of Judicial Review?, 39 J. Air L. & Corn.

643,654 (1973)).

        Here, to be adequate under SEPA, the SEIS had to discuss and disclose

the probable adverse environmental consequences based on the maximum

possible development of the Property.            Heritage's specific challenges to the

Board's determination that the SEIS was inadequate rely on the assumption that

the developable area of the Property would be limited.9 As discussed above,

Heritage may not rely on the City's existing laws, plans, and regulations to lessen

its environmental review burden for the present nonproject action. This includes

the limitation of developable land relied on by Heritage. Therefore, we conclude

that the Board properly concluded that the SEIS was legally insufficient because it

did not analyze the potential environmental impacts.

        Heritage argues that the Board improperly required it to consider the impact

that natural forces or the activities of uphill property owners could have on landslide

and erosion hazards in the Property. In its 2016 order, the Board discussed the

known landslide activity that could occur after extended periods of precipitation

"with or without other factors (such as activities at the top of the slope)."10 The

Board noted that the SEIS did not examine the impact of development on these

landslide hazards, water features, and water quality. Thus, the SEIS failed to



9 See Appellant's Opening Br. at 35-37 (arguing that the City's regulations limited the
developable area of the Property, that the Board improperly focused on the existence of
a "reasonable use exception" to the City's regulations, that landslide and erosion hazard
analysis was unnecessary because the "developable area is located physically well away
from the slope" in light of the City's regulations, and that the wetland and stream areas in
the Property were protected from development by the City's regulations).
10 CP at 1850.

                                            16
No. 753751-4-I / 17

consider both the Property's existing risks and how those would be impacted by

future development. We reject Heritage's argument.

       Analysis of Project-Specific Actions

       Heritage argues that the Board erred in its 2016 order by requiring Heritage

to evaluate the environmental impacts of project actions, such as compensatory

flood storage, although the rezone at issue is a nonproject action. Because the

SEIS mistakenly assumed that the City would require compensatory storage as

mitigation under its existing regulations for project actions, we disagree.

       "A project action involves a decision on a specific project, such as a

construction or management activity located in a defined geographic area." WAG

197-11-704(2)(a). "Non-project actions involve decisions on policies, plans, or

programs," including "[t]he adoption or amendment of comprehensive land use

plans or zoning ordinances." WAC 197-11-704(2)(b)(ii); see also WAG 197-11-

774.

       A lead agency preparing an EIS for a nonproject proposal is accorded more

flexibility under SEPA because generally there is less detailed information

available on environmental impacts and subsequent project proposals. WAG 197-

11-442(1); see Cascade Bicycle Club v. Puget Sound Reg'l Council, 175 Wash. App.
494, 514, 306 P.3d 1031 (2013) (accepting a nonproject EIS that "evaluate[d]

environmental effects at a relatively broad level"). The EIS for a nonproject action

concerning a specific area may include specific site analyses, and should identify

"subsequent actions that would be undertaken . . . as a result of the nonproject

proposal, such as transportation and utility systems." WAG 197-11-442(3).


                                         17
No. 75375-4-1 / 18

      "Any governmental action may be conditioned or denied . . . based upon

policies identified by the appropriate governmental authority and incorporated into

regulations, plans, or codes which are formally designated by the agency. . . as

possible bases for the exercise of authority [under SEPA]." RCW 43.21C.060.

"Such action may be conditioned only to mitigate specific adverse environmental

impacts which are identified in the environmental documents prepared [pursuant

to SEPA]." RCW 43.21C.060.

       The adequacy of an EIS is reviewed de novo, with substantial weight given

to the Board's determination of adequacy. Klickitat County, 122 Wash. 2d at 633.

       Here, Heritage mistakenly assumed that the MMC would require future

project actions to perform compensatory flood storage mitigation activities. The

SEIS relied on preliminary 2007 FIRMs, which placed the Property in a 100-year

floodplain. The City has not adopted the 2007 FIRMs. Based on the 1999 FIRMs

that have been adopted by the City, the Property is in a 500-year floodplain. The

MMC does not require compensatory storage for fill activities in a 500-year

floodplain. Because the City still considered the Property to be in a 500-year

floodplain, the current MMC did not require mitigation through compensatory'

storage following cut and fill activities on the Property. Thus,the SEIS clearly erred

when it based its fill, compensatory flood storage, and habitat enhancement

conclusions on the mistaken assumption that the Property was located in a 100-

year floodplain.

       Absent other analysis properly examining the probable adverse

environmental impacts to the Property as a 500-year floodplain, the SEIS's


                                         18
No. 75375-4-1 /19

discussion was inadequate under SEPA because it did not provide decision-

makers with sufficient information to make a reasoned decision. We conclude that

the Board did not err when its 2016 order determined that the SEIS did not

sufficiently analyze the probable adverse environmental impacts of developing the

Property.

       Heritage argues that the Board failed to demonstrate sufficient deference to

Heritage's environmental determinations because it "made patently sweeping and

unjustifiable conclusions that reflected the Board's predilection against the

reclassification," and cites to the Board's discussion about the impact of residential

and commercial construction.11 The Board's 2016 order concluded that a mistake

had been made when the SEIS stated that construction of five residential homes

would displace habitat while commercial alternatives would improve habitat.

Heritage's argument relies on the same assumption that future project actions,

such as construction of commercial development, would be required to perform

mitigation actions, such as compensatory storage for fill activities. For the reasons

stated above, the SEIS's reliance on the requirement of compensatory storage as

a mitigation measure is misplaced because the MMC does not currently mandate

such mitigation actions. We disagree.

       Summary

       We conclude that Heritage's claims of legal error in this appeal are not

barred by issue preclusion because the Board has not shown that Heritage and

the City were in privity at the time of the 2014 order. But Heritage's claims of legal



11 Appellant's Opening at 27-28.
                                         19
No. 75375-4-1/ 20

error are without merit. The SEIS clearly erred when it failed to analyze the

possible adverse environmental impacts of the maximum possible development of

the rezone by relying on its existing regulations. Similarly, the SEIS clearly erred

when it failed to provide a reasonably thorough discussion of the probable

environmental impacts by assuming that the City's regulations would limit the

developable area of the Property. The SEIS also clearly erred when it based its

fill, compensatory flood storage, and habitat enhancement conclusions on the

inaccurate assumption that the Property was located in a 100-year floodplain under

the MMC. Thus,the Board did not demonstrate insufficient deference to the City's

planning actions when it properly concluded that the SEIS contained clear legal

errors. Therefore, in light of our deference to the Board's determination of what

the GMA requires, we conclude that the Board did not commit legal error in its

2016 order.

                  Discretion in Choosing Method of Compliance

       Heritage argues that the City had discretion to determine how to comply

with the GMA and, therefore, the 2016 order demonstrates insufficient deference

to the City's planning actions. We disagree.

       "[T]he GMA does not prescribe a single approach to growth management,"

and local governments have discretion in creating their comprehensive plans and

development regulations. Phoenix Dev., Inc. v. City of Woodinville, 171 Wash. 2d
820, 830, 256 P.3d 1150 (2011); Diehl v. Mason County, 94 Wash. App. 645, 650,

972 P.2d 543 (1999)(citing RCW 36.70.010-.901). This discretion extends to a

city's choice of how to bring legislation into compliance with the GMA. Suguamish


                                        20
No. 75375-4-1 /21

Tribe v. Kitsap County, No. 07-3-0019c, 2012 WL 5755954, at *2 (Cent. Puget

Sound Growth Mgmt. Flegs Bd. Feb. 6, 2012); Suquamish Tribe, No. 07-3-0019c,

2012 WL 864905(Feb. 21, 2012). But the local government must still comply with

other requirements of the GMA when exercising its discretion regarding

methodology. Diehl, 94 Wash. App. at 650.

      Here, the Board's 2016 order did not reject the City's choice of methodology

for complying with the GMA. The Board stated that the City's choice to draft an

SEIS was not a clearly erroneous approach to achieve compliance.12 Rather, the

Board found that the City did not adequately address the GMA's planning goal of

protecting the environment because the contents of the SEIS were insufficient

under SEPA. Thus, the Board rejected the content of the City's plan but did not

infringe on the City's discretion to choose a method of achieving compliance. We

reject Heritage's argument.

                    Determination of Invalidity Based on SEPA

      Heritage argues that the Board erred when its 2016 order relied on SEPA

alone to invalidate the 2015 ordinances. Specifically, Heritage argues that the

Board's 2016 order did not sufficiently demonstrate how the 2015 ordinances

would substantially interfere with the GMA's goal of protecting the environment.

Because the 2016 order contains significant analysis of the SEIS's inadequacy and

gives additional reasons why the 2015 ordinances would substantially interfere

with the GMA's goal of protecting the environment, we disagree.




12 OP at 1823 ("Conclusion of Law: A supplemental EIS was not a clearly erroneous
approach to compliance under these facts.").
                                       21
No. 75375-4-1 /22

       One of the GMA's planning goals is to "[p]rotect the environment and

enhance the state's high quality of life, including air and water quality, and the

availability of water." RCW 36.70A.020(10). If the Board determines that a plan

or regulation constitutes a "major violation of the GMA,the growth board has the

option of determining that the plan or regulation is invalid." Town of Woodway v.

Snohomish County, 180 Wash. 2d 165, 175, 322 P.3d 1219 (2014).

       Generally, the Board may not declare a plan invalid based solely on a

violation of SEPA. See Town of Woodwav v. Snohomish County, 172 Wash. App.
643, 660-61 n.22, 291 P.3d 278 (2013)(noting this court's decision in Davidson

Series & Assocs. v. Cent. Puget Sound Growth Mgmt. Hr'qs Bd., 159 Wash. App.
148, 158 n.8, 244 P.3d 1003(2010), and acknowledging that the Board had never

previously invalidated an ordinance based solely on SEPA noncompliance); see

also Davidson Series, 159 Wash. App. at 158 ("On the appropriate facts, the Board

could find that failure to properly conduct the required environmental review for a

city or county action interfered with fulfillment of the GMA's environmental goal

and, upon such a finding, could invalidate the relevant ordinance.").

      "A county or city subject to a determination of invalidity. . . has the burden

of demonstrating that the ordinance or resolution it has enacted in response to the

determination of invalidity will no longer substantially interfere with the fulfillment

of the goals of [the GMAT RCW 36.70A.320(4). "[The question is not whether

the action to remedy the invalidity itself complies with the GMA, but whether the

remedial action in response to the invalidity finding 'will no longer substantially




                                         22
No. 75375-4-1/ 23

interfere' with the GMA." Miotke v. Spokane County, 181 Wash. App. 369, 382, 325

P.3d 434(2014)(quoting RCW 36.70A.320(4)).

      Here, the Board's 2014 order noted that noncompliance with SEPA alone

was insufficient to justify invalidating the 2013 ordinances. The Board went on to

invalidate the 2013 ordinances because the FEIS was insufficient to inform

decision-makers of the probable adverse environmental impacts and because the

majority of the Property contained critical areas and shorelines that would be

harmed without proper environmental review.

       Following remand, Heritage bore the burden of demonstrating that the 2015

ordinances would no longer substantially interfere with the GMA's goals following

its remedial actions undertaken in response to the 2014 order. Heritage's scope

of work focused on conducting further environmental analyses and producing the

SEIS to bring the rezone into compliance with SEPA and the GMA.

       In its 2016 order, the Board determined that these environmental analyses

did not demonstrate that the 2015 ordinances would not interfere with the GMA.

For example, as discussed above, the SEIS failed to analyze the adverse

environmental impacts that would result from the entire rezoned Property being

developed, and mistakenly assumed that the MMC would require future projects

to include compensatory storage as mitigation.

       The Board concluded that the SEIS was inadequate under SEPA,such that

the 2015 ordinances would still substantially interfere with the GMA's goal of

protecting the environment. Therefore, the Board's finding of invalidity was based

in part on Heritage's failure to meet its burden of showing that its remedial actions


                                        23
No. 75375-4-I /24

had cured the defects identified by the Board. We conclude that the 2016 order

did not invalidate the 2015 ordinances on the basis of SEPA alone.

          Heritage argues that the Board erred by not including sufficient findings of

fact and conclusions of law specifically related to the GMA in its 2016 order. The

Board must "[i]nclude[] in the final order a determination, supported by findings of

fact and conclusions of law, that the continued validity of part or parts of the plan

or regulation would substantially interfere with the fulfillment of the goals of [the

GMA]." RCW 36.70A.302(1)(b).

          Here, in its 2016 order, the Board provided numerous findings of fact and

conclusions of law relating to the SEIS. These findings of fact and conclusions of

law supported its ultimate determination that the SEIS was inadequate under

SEPA, and thus the 2015 ordinances would substantially interfere with the GMA's

goal of protecting the environment. We conclude that the Board provided the

requisite findings of fact and conclusions of law in support of its determination that

the SEIS was inadequate under SEPA.

          Heritage also argues that the Board erred because it did not make a finding

or conclusion related to the GMA to support its determination of invalidity.

Specifically, Heritage contends that the 2016 order had to include "new and

specific findings and conclusions tied to the SEIS and how the 2015 ordinances

were so egregious as to represent a major violation of the GMA."13 Because

Heritage does not offer legal authority in support of this argument, we reject it.

RAP 10.3(a)(6).



13   Appellant's Reply Br. at 21.
                                           24
No. 75375-4-1/ 25

                     Findings of Fact and Conclusions of Law

       Statutory Sufficiency

       Heritage argues that the Board erred when it did not include sufficient

findings of fact, conclusions of law, or clear remand instructions in its 2016 order

to support its determination of invalidity.      Because the 2016 order contains

numerous findings of fact and conclusions of law that support its determination of

invalidity and because the 2016 order clearly invalidated the 2015 ordinances in

full, we disagree.

       The Board may determine that all or part of a comprehensive plan or

development regulations is invalid if it:

         (a) Makes a finding of noncompliance and issues an order of
       remand under RCW 36.70A.300;

         (b) Includes in the final order a determination, supported by
       findings of fact and conclusions of law, that the continued validity of
       part or parts of the plan or regulation would substantially interfere
       with the fulfillment of the goals of this chapter; and

          (c) Specifies in the final order the particular part or parts of the
       plan or regulation that are determined to be invalid, and the reasons
       for their invalidity.

RCVV 36.70A.302(1).

       Here, the Board's 2016 order entered an order of invalidity with regard to

the 2015 ordinances and remanded the entirety of the 2015 ordinances to be

brought into compliance with the GMA and SEPA. The Board's 2016 order

included numerous findings of fact and conclusions of law supporting its

determination of invalidity. These findings and conclusions sustain the Board's

ultimate conclusion that the SEIS was inadequate under SEPA, and that the 2015


                                            25
No. 75375-4-1 /26

ordinances would substantially interfere with the GMA's goal of protecting the

environment.      Thus, the Board's 2016 order properly made a finding of

noncompliance, provided         a    determination     of invalidity, supported        that

determination with findings of fact and conclusions of law, and remanded the

entirety of the 2015 ordinances based on its conclusion that they would

substantially interfere with the GMA's goal of protecting the environment. We

conclude that the 2016 order complied with RCW 36.70A.302(1).

       Factual Findings & Assignments of Error

       Heritage argues that several of the Board's factual statements14 or findings

of fact do not demonstrate sufficient deference to the City's environmental

determinations. Heritage provides a general assignment of error, and does not

challenge specific findings of fact made by the Board.15 "A separate assignment

of error for each finding of fact a party contends was improperly made must be

included with reference to the finding by number." RAP 10.3(g). Because Heritage

failed to comply with RAP 10.3(g), we decline to reach its argument.

       Here, Heritage provides a general assignment of error. It does not provide

separate assignments of error challenging specific findings of fact made by the

Board in its 2016 order. We decline to address Heritage's challenges.




14 Heritage challenges several statements made by the Board that were not part of a
finding of fact or conclusion of law.
15 Appellant's Opening Br. at 3 ("Did the Board err by failing to enter substantive and
specific findings and conclusions to support invalidity?"); see also Appellant's Opening Br.
at 3(issues pertaining to assignments of error 8 and 9).
                                            26
No. 75375-4-1/ 27

      Affirmed.




                         j

WE CONCUR:




                    27